Name: Commission Decision (EU) 2018/1701 of 7 November 2018 on the proposed citizens' initiative entitled Ã¢ Mandatory food labelling Non-Vegetarian/Vegetarian/VeganÃ¢ (notified under document C(2018) 7300)
 Type: Decision
 Subject Matter: foodstuff;  marketing;  parliament;  consumption;  European construction
 Date Published: 2018-11-13

 13.11.2018 EN Official Journal of the European Union L 285/80 COMMISSION DECISION (EU) 2018/1701 of 7 November 2018 on the proposed citizens' initiative entitled Mandatory food labelling Non-Vegetarian/Vegetarian/Vegan (notified under document C(2018) 7300) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed citizens' initiative entitled Mandatory food labelling Non-Vegetarian/Vegetarian/Vegan refers to the following: Food labelling for vegetarians/vegans. (2) The objectives of the proposed citizens' initiative refer to the following: Vegetarians and vegans struggle across the EU to identify suitable food. We must study the ingredients list of a food product to determine if it is fit for purchase with a hyper-awareness of ambiguous ingredients that could either be plant- or animal-based. Complicating this further is the fact that the EU does not have a unified language. We then propose laws mandating one of three simple pictorial labels on all food products: Non-Vegetarian, Vegetarian, or Vegan with all food labelling. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) A legal act of the Union for the purpose of implementing the Treaties can be adopted for approximation of the provisions laid down by law, regulation or administrative action in Member States which have as their object the establishment and functioning of the internal market, on the basis of Article 114 of the Treaty on the Functioning of the European Union (TFEU). (6) For those reasons, the proposed citizens' initiative does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (7) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (8) The proposed citizens' initiative entitled Mandatory food labelling Non-Vegetarian/Vegetarian/Vegan should therefore be registered, HAS ADOPTED THIS DECISION: Article 1 The proposed citizens' initiative entitled Mandatory food labelling Non-Vegetarian/Vegetarian/Vegan is hereby registered. Article 2 This Decision shall enter into force on 12 November 2018. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Mandatory food labelling Non-Vegetarian/Vegetarian/Vegan, represented by Ms Madeleina KAY and Ms Stefania DELPRETE acting as contact persons. Done at Brussels, 7 November 2018. For the Commission Frans TIMMERMANS Vice-President (1) OJ L 65, 11.3.2011, p. 1.